                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   ABERDEEN DIVISION

ZORRI N. RUSH                                                                                     PLAINTIFF

V.                                                            CIVIL ACTION NO. 1:18-CV-172-SA-RP

COMMISSIONER OF SOCIAL SECURITY                                                                DEFENDANT

                    ORDER ADOPTING REPORT AND RECOMMENDATION

        After considering the file and records in this action, including the Report and

Recommendation of the United States Magistrate Judge dated May 14, 2019, and the May 20,

2019 objections to the Report and Recommendation,1 the Court finds that the Plaintiff’s arguments

are without merit. The Magistrate Judge’s Report and Recommendation should be approved and

adopted as the opinion of the Court. It is therefore ORDERED that:

        1. The Report and Recommendation of the United States Magistrate Judge dated May 14,

             2019 is approved and adopted as the opinion of the Court.

        2. The appeal of the May 26, 2016 Administrative Law Judge’s decision is DISMISSED

             for lack of subject-matter jurisdiction.

        3. The Commissioner must file, within 30 days from the date of this Order, a certified

             transcript of the record of the proceeding pertaining to the Plaintiff’s February 7, 2018

             application for supplemental security income benefits, and a brief responding to the

             alleged errors in that proceeding that are raised in the Plaintiff’s Memo/Brief [46]. The

             Plaintiff is permitted to file a reply brief within 14 days after service of the

             Commissioner’s brief.



1
  On May 20, 2019, the Plaintiff filed a Motion to Strike [57] the Report and Recommendation. The Court construes
the Motion instead as an objection to the Report and Recommendation [56].
       4. The Motion for Summary Judgment [35] is DISMISSED as moot.

       5. The Motion for Injunction [47] is DISMISSED.

       6. The Motion for Judgment on the Pleadings [49] is DISMISSED.

       7. The Motion for Judgment on the Briefs [54] is DISMISSED.

THIS, the 15th day of July, 2019.

                                                /s/ Sharion Aycock
                                                UNITED STATES DISTRICT JUDGE




                                            2
